PER CURIAM.
We affirm Mello’s convictions and sentences for two counts of lewd and lascivious acts upon a child,1 and four counts of committing unnatural and lascivious acts.2 With regard to Mello’s convictions under section 800.04, we certify to the Florida Supreme Court the same issue which we certified in Jones v. State, 619 So.2d 418 (Fla. 5th DCA), rev. granted, 629 So.2d 133 (Fla.1993), namely, whether the constitutional right to privacy renders unconstitutional that portion of section 800.04 which provides that consent is not a defense to a prosecution for sexual activity with a minor under the age of sixteen.
AFFIRMED.
W. SHARP, GRIFFIN and THOMPSON, JJ., concur.

. § 800.04(3), Fla.Stat. (1991).


. § 800.02, Fla.Stat. (1991).